Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is made and shall be effective as of May 22, 2013 (the “Effective
Date”), by and between BSD Medical Corporation, a Delaware corporation (“BSD” or
the “Company”) and Harold R. Wolcott, an individual and resident of the state of
Utah (the “Executive”). The Company and the Executive are referred to herein
collectively as the “Parties” and may be referred to herein individually as a
“Party”.


RECITALS:
 
A. The Executive has, since April 2009, served as the duly elected and appointed
President and Chief Executive Officer (“CEO”) of the Company.
 
B. The Executive has also served as a member of the Board of Directors of the
Company (the “Board”) since April 2009.
 
C. The Company desires to continue the Executive’s employment as President and
CEO on the terms and conditions set forth herein.
 
D. The Executive is willing to continue his employment with the Company in the
positions as President and CEO, and is also willing to continue to serve as a
member of the Company’s Board, all on the terms and conditions set forth herein.
 
AGREEMENT:
 
NOW THEREFORE, in consideration of the foregoing Recitals and the covenants and
agreements set forth herein, together with other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:
 
1. Employment.  The Company hereby continues its employment of the Executive in
his present positions as the President and CEO of BSD, and the Executive accepts
such continued employment. In such capacities, the Executive shall be subject to
the terms and conditions of this Agreement, serve at the pleasure and direction
of the Board of Directors of the Company, and shall have such duties, authority
and responsibilities as are consistent with and customary for the Executive’s
positions as President and CEO of a public company. Additionally, the Executive
will continue to serve as a member of the Board, so long as he is duly elected
or appointed to so serve.
 
2. Term.  The Executive’s employment hereunder shall continue from and after the
Effective Date until terminated in accordance with the applicable provisions of
this Agreement (the “Term”).
 
3. Duties.  During the Term the Executive shall devote substantially all of his
business time and attention to the performance of his duties hereunder and will
not engage in any other business, occupation or profession for compensation
which would materially interfere or conflict with such duties. The Company
acknowledges that the Executive may, in the future serve as a director, as a
trustee or in a similar position with one or more other entities, provided that
such service is consented to in advance by the Company’s Board of Directors,
which consent shall not be unreasonably withheld. Any fees or other compensation
received by the Executive for services as a director, as a trustee or in a
similar position with another entity shall be retained by the Executive. The
Executive may also engage in such charitable, civic and community endeavors
during the Term as he shall deem appropriate.
 
 
1

--------------------------------------------------------------------------------

 
 
4. Place of Performance.  The principal place of the Executive’s employment
shall be BSD’s principal executive offices, located at 2188 West 2200 South,
Salt Lake City, Utah; provided that the Executive may be required to travel on
Company business from time to time during the Term, but in no event will the
Executive be required to travel on business for the Company in excess of 100
days during any twelve (12) month period.
 
5. Compensation.
 
5.1 Base Salary.  The Company shall pay the Executive an annual base salary at
the rate of $275,000, in periodic installments in accordance with the Company’s
customary payroll practices, but no less frequently than monthly. The
Executive’s base salary shall be reviewed at least annually by the Compensation
Committee of the Board, and the Board may increase (but not decrease) the base
salary of the Executive during the Term. The Executive’s annual base salary, as
in effect from time to time during the Term is referred to herein as the “Base
Salary”.
 
5.2 Annual Incentive Bonuses.  The Executive shall be entitled to participate in
and be considered for any annual incentive bonus program adopted or implemented
by the Company for its executive or “Named Executive” officers and shall be
entitled to receive, in addition to the Base Salary, any incentive bonus which
may be awarded to the Executive by the Board from time to time. Any annual
incentive bonus awarded to the Executive by the Board shall be paid (and my not
be deferred) to the Executive within forty five (45) days of the date such
incentive bonus is approved by the Board.
 
5.3 Stock Based Compensation.  During the Term, the Executive shall be eligible
to participate in the Company’s Stock Incentive Plan, as amended from time to
time, or in any successor plan, subject to the terms of such Stock Incentive
Plan, or any successor plan, as determined by the Board or the Compensation
Committee of the Board, acting in exercise of their discretion.
 
5.4 Employee Benefits.  During the Term, the Executive shall be entitled to
participate in all employee benefit plans, practices and programs maintained by
the Company for its employees, as in effect from time to time (collectively the
“Employee Benefit Plans”). The Company reserves the right to amend or terminate
any Employee Benefit Plans so as to eliminate, reduce or otherwise change any
benefit payable thereunder, so long as such change complies with the terms of
such Employee Benefit Plans, and applicable law, and so long as such change
similarly affects all of the Company’s executive level employees.
 
5.5 Vacation.  During the Term, the Executive shall be entitled to 25 days of
paid vacation per calendar year (pro-rated for partial years) in accordance with
the Company’s vacation policies, as in effect from time to time. Any vacation
days to which the Executive is entitled during any calendar year and which are
not actually used by the Executive, for any reason, shall carry over to the next
succeeding calendar year and may be used in addition to, and not in limitation
of, the vacation days to which the Executive is entitled in such successive
calendar year.
 
 
2

--------------------------------------------------------------------------------

 
 
5.6 Business Expenses.  The Executive shall be entitled to reimbursement for all
reasonable and necessary out-of-pocket business, entertainment and travel
expenses incurred by the Executive in connection with the performance of the
Executive’s duties hereunder in accordance with the Company’s expense
reimbursement policies and procedures.
 
5.7 Legal Fees incurred in Negotiating this Agreement.  The Company shall pay,
or the Executive shall be reimbursed for, the legal fees incurred in negotiation
and drafting this Agreement up to a maximum of $ 2,000 and such payment shall be
made within forty five (45) days of the Effective Date.
 
5.8 Indemnification.
 
(a) In the event that the Executive is made a party or threatened to be made a
party to any action, suit or proceeding, whether civil, criminal, administrative
or investigative (a “Proceeding”), other than any Proceeding initiated by the
Executive or the Company related to any contest or dispute between the Executive
and the Company with respect to this Agreement or the Executive’s employment
hereunder, by reason of the fact that the Executive is or was a director or
officer of the Company or is or was serving at the request of the Company as a
director, officer, member, employee or agent of another corporation or a
partnership, joint venture, trust or other enterprise, the Executive shall be
indemnified and held harmless by the Company, to the maximum extent permitted
under applicable law, from and against any liabilities, costs, claims and
expenses, including all costs and expenses incurred in defense or appeal of any
proceeding (including attorneys’ fees). Costs and expenses incurred by the
Executive in defense or appeal of such Proceeding (including attorneys’ fees)
shall be paid by the Company in advance of the final disposition of such
litigation upon receipt by the Company of: (i) a written request for payment;
(ii) appropriate documentation evidencing the incurrence, amount and nature of
the costs and expenses for which payment is being sought; and (iii) an
undertaking adequate under applicable law made by or on behalf of the Executive
to repay the amounts so paid if it shall ultimately be determined that the
Executive is not entitled to be indemnified by the Company under this Agreement
or under applicable law.
 
(b) During the Term and for a period of six (6) years thereafter, the Company or
any successor to the Company shall purchase and maintain, at its own expense,
directors and officers liability insurance providing coverage to the Executive
on terms that are no less favorable than the coverage provided to other
directors and senior officers of the Company.
 
5.9 Claw Back Provisions.  Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
Agreement or arrangement with the Company which is subject to recovery under any
law, government regulation, or stock exchange listing requirement, will be
subject to such deductions and claw back as may be required to be made pursuant
to such law, government regulation or stock exchange listing requirement (or any
policy adopted by the Company as required pursuant to such law, government
regulation or stock exchange listing requirement).
 
 
3

--------------------------------------------------------------------------------

 
 
6. Termination and Termination Payments and Rights.
 
6.1 Termination Upon Death. If the Executive dies during the Term of his
employment with the Company, this Agreement shall terminate as of the date of
his death. On termination upon the Executive’s death, the Executive’s estate
shall be entitled to be paid that portion of the Executive’s Base Salary that
would otherwise have been payable to the Executive through and including the
final day of the month in which the Executive’s death occurs, together with all
benefits due to the Executive under the Employee Benefit Plans through and
including such date.
 
6.2 Termination By the Company for Cause. The Company may, at any time, by
written notice to the Executive terminate the Executive’s employment under this
Agreement immediately, but subject to the procedures set out in the last
paragraph of this Section 6.2 to the extent such are applicable, and the
Executive shall have no right to receive any compensation or benefit hereunder
on or after the date of such notice, in the event that an event of “Cause”
occurs. For purposes of this Agreement “Cause” shall mean:
 
(i) The Executive’s willful and repeated refusal or failure to comply with a
lawful, written and valid directive of the Company’s Board;
 
(ii) The Executive’s grossly negligent or willful misconduct in the performance
of his duties to the Company which causes material harm to the Company;
 
(iii) The Executive’s willful commission of an act of fraud with respect to the
Company or its property; or
 
(iv) The Executive’s conviction of a crime that constitutes a felony (or the
state law equivalent) or a crime that constitutes a misdemeanor involving moral
turpitude, if such felony or such other crime is work related, materially
impairs the Executive’s ability to perform his duties hereunder or results in
material harm to the Company.
 
For purposes of this Agreement, no conduct by the Executive will be deemed
“willful” unless it is done by the Executive in bad faith or without reasonable
belief that such conduct was in the best interest of the Company or was done in
direct contradiction to written instructions or directions of the Company’s
Board. Any conduct based upon specific authority given pursuant to a resolution
duly adopted by the Board, or upon the specific instructions of the Board, shall
be conclusively presumed to be done by the Executive in good faith and in the
best interest of the Company to the extent such conduct is in accordance with
such specific authority or specific instructions. The termination of the
Executive’s employment shall not be deemed for Cause unless and until the
Company delivers to the Executive a copy of a resolution duly adopted by the
affirmative vote of at least two thirds (2/3) of the Board at a meeting of the
Board called and held for that purpose (after reasonable notice is provided to
the Executive and the Executive is given a reasonable opportunity, together with
counsel, to be heard before the Board) finding that in the good faith opinion of
the Board, the Executive was engaged in the conduct described in subsections
(i), (ii), (iii) or (iv) of this Section 6.2 and, where applicable, that any
other applicable conditions described in such subsections have been met. Upon
termination by the Company for Cause, the Employee shall be entitled to be paid
that portion of the Executive’s Base Salary that is due through and including
the effective date of such termination.
 
 
4

--------------------------------------------------------------------------------

 
 
6.3 Termination Without Cause.
 
(a) The Company may terminate the Executive’s employment under this Agreement
without Cause by giving thirty (30) days written notice to the Executive, and
the Executive shall have the right to receive an amount equal to his Base Salary
for a period of one (1) year (such amount, the “Severance Payment”), in addition
to all portions of the Executive’s Base Salary due as of the effective date of
such termination of employment.
 
(b) Subject to the Executive’s compliance with his covenants set forth in
Section 9 below, the Severance Payment shall be paid to the Executive in one
lump sum payment, which shall be made by the Company within thirty (30) days
following the effective date of the termination of the Executive’s employment
pursuant to this Section 6.3.
 
(c) In addition to the Severance Payment, the Executive shall, to the extent
permitted by the terms of the Employee Benefit Plans, be entitled to receive
(without cost to the Executive) all benefits provided by such Employee Benefit
Plans for a period of twelve (12) months following the termination of his
employment pursuant to this paragraph 6.3.
 
6.4 Termination by the Executive With Good Reason.
 
(a) The Executive may at any time and upon thirty (30) days written notice to
the Company with Good Reason terminate his employment under this Agreement, in
which case the Executive will have the right to receive the Severance Payment
(and the Employee Benefit Plans benefits provided by Section 6.3(c) hereof),
subject to his execution and delivery to the Company of a general release in the
customary form required by the Company; provided, however, that such notice must
be given within ninety (90) days of the date of the occurrence of an event or
circumstance giving rise to Good Reason.
 
(b) For purposes of this Agreement “Good Reason” shall mean one of the reasons
set forth below which remains uncured for a period of fifteen (15) days
following receipt of notice thereof from the Executive to the Company:
 
(i) A change by the Company or its successor of the Executive’s position or
title as President and CEO;
 
 
5

--------------------------------------------------------------------------------

 
 
(ii) A reduction by the Company or its successor of the Executive’s Base Salary;
 
(iii) The Company’s requirement that the Employee perform the duties of his
employment at a location that is more than fifty (50) miles from the Company’s
present principal executive offices, which are located at 2188 West 2200 South,
Salt Lake City, Utah.
 
6.5 Termination by the Employee Without Good Reason. The Executive may terminate
his employment under this Agreement without Good Reason upon thirty (30) days
prior written notice to the Company, and upon the effective date of such
termination the Executive will be entitled to receive only that portion of his
Base Salary which is due and owing upon such effective date of termination.
 
6.6 Termination by the Executive Following a Change of Control.
 
(a) If a "Change Control" (as herein defined) occurs during the Term, and if
during the six (6) month period immediately following the effective date of such
Change in Control (i) the Company terminates the employment of the executive
hereunder without Cause, or (ii) the Executive terminates his employment
hereunder with Good Reason, or (iii) in light of the Executive’s long standing
service to the Company, the Executive elects to terminate his employment
hereunder for any reason whatsoever, but agrees to remain in the positions of
President and CEO for the longer of six (6) months or until a new President and
CEO is appointed by the Board, then, in addition to the Severance Payment, all
options or other incentive awards granted to the Executive by the Company shall
immediately vest and become fully exercisable for a period of one-hundred eighty
(180) days following the effective date of such termination, notwithstanding any
provision of this Agreement or of any Employee Benefit Plans pursuant to which
such options or awards were granted.
 
(b) For purposes of this Agreement, the term "Change in Control" shall mean the
occurrence of any of the following:
 
(i) One person (or more than one person acting as a group) acquires ownership of
stock of the Company that, together with the stock held by such person or group
prior to such acquisition, constitutes more than fifty-percent (50%) of the
total voting power of all of the issued and outstanding stock of the Company; or
 
(ii) One person (or more than one person acting as a group) acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition) ownership of the Company's stock possessing thirty percent (30%) or
more of the total voting power of all of the issued and outstanding stock the
Company; or
 
(iii) A majority of the members of the Board are replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by 2/3 of the members of the board of directors as constituted before the date
of such appointment or election; or
 
 
6

--------------------------------------------------------------------------------

 
 
(iv) The sale of all or substantially of the Company's assets.
 
6.7 Mitigation.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provision of this Agreement and any amounts
payable to the Executive pursuant to this Section 6 shall not be reduced by any
compensation earned by the Executive on account of employment with another
employer following the termination of his employment hereunder.
 
7. Section 280G.
 
(a) If any of the payments or benefits received or to be received by the
Executive (including, without limitation, any payment or benefits received in
connection with a Change in Control or the termination of the Executive’s
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement, or otherwise) (all such payments collectively refer to
herein as the "280G Payments") constitute "parachute payments" within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
"Code") and will be subject to the excise tax imposed under Section 4999 of the
Code (the "Excise Tax"), the Company shall pay to the Executive, no later than
the time such Excise Tax is required to be paid by the Executive or withheld by
the Company, an additional amount equal to the sum of the Excise Tax payable by
the Executive, plus the amount necessary to put the Executive in the same
after-tax position (taking into account any and all applicable federal, state
and local excise, income or other taxes at the highest applicable rates on such
280G Payments and on any payments under this Section 7.(a) or otherwise) as if
no Excise Tax had been imposed.
 
(b) All calculations and determinations under this Section 7 shall be made by an
independent accounting firm or independent tax counsel appointed by the Company
(the "Tax Counsel") whose determination shall be conclusive and binding on the
Company and the Executive for all purposes.  For purposes of making the
calculations and determinations required by this Section 7(b), the Tax Counsel
may rely on reasonable, good faith assumptions and approximations concerning the
applicability of Section 280G and Section 4999 of the Code.  The Company and the
Executive shall furnish the Tax Counsel with such information and documents as
the Tax Counsel may reasonably request in order to make its determinations under
this Section 7(b).  The Company shall bear all costs of the Tax Counsel
reasonably incurred in connection with the performance of its duties under this
Section 7(b).
 
8. Representations and Warranties of the Executive.  The Executive represents
and warrants that neither the execution nor delivery of this Agreement, nor the
employment of the Executive by the Company pursuant to the terms hereof will
result in the breach of any agreement to which the Executive is a party.
 
 
7

--------------------------------------------------------------------------------

 
 
9. Covenants.  In order to induce the Company to enter into this Agreement, the
Executive covenants and agrees that:
 
(a) Confidentiality.  Subject to the exceptions provided in this Section 9(a),
the Executive will not at any time, whether during or after the termination of
the Executive’s employment, reveal to any Person (as defined below) or use for
the Executive’s benefit or that of any other Person any of the trade secrets or
confidential information concerning the organization, business or finances of
the Company or any Affiliate (as defined below) or of any third party which the
Company or any Affiliate is under an obligation to keep confidential (including
but not limited to trade secrets or confidential information respecting
finances, members, shareholders, officers, managers, directors, providers,
inventions, products, designs, methods, business plans, methods of operation,
know-how, techniques, systems, processes, works of authorship, customer lists,
projects, plans and proposals), (collectively, “Confidential Information”)
except as may be required in the ordinary course of performing the Executive’s
duties as an employee of the Company.  The Executive will keep secret all
matters entrusted to him and shall not use or attempt to use any such
information in any manner which may injure or cause loss or may be intended to
injure or cause loss, whether directly or indirectly, to the Company or any
Affiliate.  Confidential Information shall not include that information defined
as Confidential Information above that is or subsequently becomes publicly
available without the Executive’s breach of this Agreement.  The requirements of
this Section 9(a) shall not apply to the Executive’s disclosure of Confidential
Information in accordance with any subpoena, order or process issued by any
court or government agency, provided the Executive gives the Company reasonable
notice prior to such disclosure and complies with any applicable protective
order. Nothing in this Section shall prohibit the Executive from owning as a
passive investment not in excess of 2% in the aggregate of any class of capital
stock of any corporation if such stock is publicly traded.
 
(b) Non-compete.  During the term of Executive’s employment and for a period
ending one year after the termination of Executive’s employment pursuant to this
Agreement, the Executive shall not, directly or indirectly, whether as
principal, agent, consultant, independent contractor, partner or otherwise,
invest in, own, manage, operate, finance, control, participate in, advise,
perform services to or guarantee the obligations of any Person other than the
Company engaged in or planning to become engaged in, anywhere in North America,
any business that is competitive with the business conducted by the Company, as
such business is presently conducted or as conducted on the date of termination
of employment (the “Restricted Business”).
 
(c) Nonsolicitation.  During the term of Executive’s employment and for a period
ending one year after the termination of Executive’s employment pursuant to this
Agreement hereof, the Employee will not, directly or indirectly, employ, retain
or hire any employee, contractor, consultant, agent or customer of the Company
or induce or attempt to persuade, on behalf of any other business organization
in competition with the Company or any Affiliate, any employee, contractor,
consultant, agent or customer of the Company or any Affiliate at any time during
the term of Employee’s employment to terminate such employment, consulting,
agency or business relationship in order to enter into any such relationship
with any such business organization.  This restriction shall not apply to
general solicitations or advertisements.  For purposes of this Agreement, a
“customer” of the Company means any person or entity to whom Company provided
any products or services at any time during the twelve month period immediately
preceding the effective date of the termination of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
(d) Representation of the Employee.  The Employee is (i) familiar with the
covenants in this Section 9, (ii) is fully aware of his obligations hereunder,
(iii) finds the length of time, and scope of these covenants to be reasonable,
and (iv) is receiving specified, bargained-for consideration for these
covenants.
 
(e) Remedies.  The Employee agrees that any breach of this Section 9 by the
Employee will cause irreparable damage to the Company or its Affiliates and that
in the event of such breach the Company shall have, in addition to any and all
remedies of law, the right to an injunction, specific performance or other
equitable relief to prevent the violation of the Employee’s obligations
hereunder.  The Company agrees that in the event of any material breach of this
Agreement by the Company, the provisions of Subsections (b) and (c) of this
Section 9 shall be null and void.
 
10. Miscellaneous.
 
(a) Company Policies.  Executive shall comply with the Company’s lawful policies
and rules as they may be in effect from time to time.
 
(b) Notices.  Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, or sent by
certified, registered or express mail, postage prepaid, to the Parties at the
following addresses, or at such other addresses as shall be specified by the
Parties by like notice, and shall be deemed given when so delivered personally
or, if mailed, two days after the date of mailing, as follows:
 
If to Company to:
BSD Medical Corporation
2188 West 2200 South
Salt Lake City, Utah 84119
Attn:  William S Barth
 
If to the Executive:
Harold R. Wolcott
26 North 3175 East
Layton, UT 84040
 

 
 
9

--------------------------------------------------------------------------------

 
 
(c) Entire Agreement.  This Agreement contains the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
contracts and other agreements, written or oral, with respect thereto.
 
(d) Waivers and Amendments.  This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the Parties or, in the
case of a waiver, by the Party waiving compliance.
 
(e) Governing Law.  This Agreement shall be governed by, and construed in
accordance with and subject to, the laws of the State of Utah without regard to
its conflicts of laws principles.
 
(f) Consent to Jurisdiction.  The Parties irrevocably submit to the exclusive
jurisdiction of any state or federal court in Salt Lake City, Utah, in any
action, suit or proceeding brought by or against such Party in connection with,
arising from or relating to this Agreement, and each Party hereby waives and
further agrees not to assert as a defense in any such suit, action or proceeding
any claim that such Party is not personally subject to the jurisdiction of any
such courts, that the venue of the suit, action or proceeding is brought in an
inconvenient forum or that this Agreement or the subject matter hereof may not
be enforced in or by such courts.
 
(g) Assignment.  This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive.  The Company may assign this
Agreement and its rights, together with its obligations, hereunder only in
connection with any sale, transfer or other disposition of all or substantially
all of its assets or business, whether by merger, consolidation or
otherwise.  This Agreement will be binding upon the Company’s successors and
assigns which shall be required to perform this Agreement in the same manner and
to the same extent that Company would be required to perform if no sale,
transfer or other disposition of all or substantially all of its assets or
business, whether by merger, consolidation or otherwise, had occurred. This
Agreement shall inure to the benefit of and be binding upon the Parties hereto
and any successors and permitted assigns.
 
(h) Counterparts; Execution.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  Execution and delivery
of this Agreement by facsimile or e-mail is legal, valid and binding execution
and delivery for all purposes.
 
 
10

--------------------------------------------------------------------------------

 
 
(i) Headings.  The headings in this Agreement are for reference purposes only
and shall in no way affect the meaning or interpretation of this Agreement.
 
(j) Survival.  Sections 5.8, 5.9, 7, 10, and Executive’s rights to the Severance
Payment hereunder, shall survive termination of this Agreement.
 
(k) Severability.  To the extent any provision of this Agreement shall be
invalid or unenforceable, it shall be considered deleted herefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.
 
(l) Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to either Party upon any breach or default of the other party
hereto shall impair any such right, power or remedy of such non-defaulting
party, nor shall it be construed to be a waiver of any such breach or default or
an acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of a breach or default be deemed to be a waiver
of any other breach or default.
 
IN WITNESS WHEREOF, the Parties have executed this Employment Agreement as of
the Effective Date, as herein first written.
 
The Company:
 
BSD MEDICAL CORPORATION


By: /s/ Douglas P. Boyd
Its: Chairman Compensation Committee




The Executive:
 


/s/ Harold R. Wolcott
HAROLD R. WOLCOTT
 
 
11

--------------------------------------------------------------------------------

 